                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


    UNITED STATES OF AMERICA,                                           Case No. 3:18-cr-00465-JR

                   Plaintiff,
                                                                         OPINION AND ORDER
                      v.

    CAMERON M. CRUSCIAL, LAUREN
    M. HALCOMB-HUDSON,
    MACKENZIE G. HILMES, EMMA C.
    MAVROS, ANNA V. MOKLAYK,
    KATHRYN A. PYLAND, and STUART
    W. TANQUIST,

                 Defendants.

RUSSO, Magistrate Judge:

         Plaintiff the United States of America filed an Information against defendants Cameron

Cruscial, Lauren Halcomb-Hudson, Mackenzie Hilmes, Emma Mavros, Anna Moklayk, Kathryn

Pyland, and Stuart Tanquist1 alleging misdemeanor violations of 41 C.F.R. § 102-74.390(b)

(unreasonably obstructing the usual use of entrances) and 41 C.F.R. § 102-74.385 (failing to

comply with lawful direction).

         Defendants jointly move for a jury trial. Additionally, Holcomb-Hudson moves to dismiss

all charges pursuant to Fed. R. Crim. P. 12(b)(1); Cruscial, Hilmes, Mavros, Moklayk, and Pyland

subsequently joined in that motion. Oral argument was held on February 26, 2019. Pursuant to


1
    After Tanquist passed away, the charges again him were dismissed.
Page 1 – OPINION AND ORDER
defendants’ joint request at oral argument, going forward the Court will assume joinder by all

defendants in any defense motion unless notified otherwise. For the reasons set forth below,

defendants’ motions are denied.

                                         BACKGROUND

       The federal government leases a privately-owned building located at 4310 S.W. Macadam

Avenue, Portland, Oregon (“Macadam Building”). More than 150 federal employees and

contractors work at the Macadam Building for several federal agencies, including certain divisions

of Immigration and Customs Enforcement.

       Beginning on June 17, 2018, individuals began assembling around the Macadam Building

to protest presidential immigration policies. On June 19, 2018, protesters erected tents and other

temporary structures that impeded vehicle and pedestrian entrances to the Macadam Building. On

June 20, 2018, the Macadam Building was closed due to purported safety concerns.

       From June 25 through June 27, 2018, Federal Protective Service (“FPS”) officers provided

written and verbal notice to protestors, including defendants, that their continued obstruction of

the entrances to the Macadam Building impeded government employees and the public from

utilizing federal services and violated federal law. Also on June 25, FPS conspicuously posted a

notice advising it was illegal to block the driveway or entrance of the Macadam Building, and that

“[i]ndividuals who continue to obstruct the entrance of this federal facility will be subject to arrest

and prosecution in federal court under 41 C.F.R. § 102-74.390 and 41 C.F.R. § 102-74.450.” Pl.’s

Resp. to Mot. Dismiss Ex. 1 (doc. 48).

       On June 28, 2018, at approximately 5:30 a.m., FPS officers gave a series of verbal dispersal

orders, directing protestors to cease blocking the entrances of the Macadam Building. Protestors

were warned that if they did not comply, they would be subject to arrest on a federal violation.



Page 2 – OPINION AND ORDER
Defendants did not leave the Macadam Building and instead linked arms. At 5:38 a.m., FPS

officers arrested defendants, charging each with two Class C misdemeanors under 41 C.F.R. §

102-74.390 and 41 C.F.R. § 102-74.385.2 After plea negotiations failed, defendants were joined in

an Information relating to the aforementioned offenses.

                                          STANDARD

       “A party may raise by pretrial motion any defense, objection, or request that the court can

determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(1). A pretrial motion requesting

dismissal “cannot be used as a device for a summary trial of the evidence” and the court “should

not consider evidence not appearing on the face of the indictment.” United States v. Boren, 278

F.3d 911, 914 (9th Cir. 2002). In other words, a motion to dismiss is generally only “capable of

determination” before trial “if [the motion] involves questions of law rather than fact.” United

States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986) (internal citations and

quotations omitted).

                                          DISCUSSION

       Defendants raise three legal theories in support of dismissal: violation of the “same

offense” doctrine, unconstitutional delegation of Congressional power, and facial and as applied

void for vagueness and overbreadth. Def.’s Mot. Dismiss 2 (doc. 43). In addition, defendants




2
  Section 102-74.390, in relevant part, makes it unlawful to “exhibi[t] disorderly conduct or
exhibi[t] other conduct on [federal] property that . . . Unreasonably obstructs the usual use of
entrances, foyers, lobbies, corridors, offices, elevators, stairways, or parking lots.” 41 C.F.R. §
102-74.390(b). Section 102-74.385 specifies that “[p]ersons in and on [federal] property must at
all times comply with official signs of a prohibitory, regulatory or directory nature and with the
lawful direction of Federal police officers and other authorized individuals.” 41 C.F.R. § 102-
74.385. A proven charge under either regulation carries the following penalties: a potential fine
“under title 18 of the United States Code, imprison[ment] for not more than 30 days, or both.” 41
C.F.R. § 102-74.450.


Page 3 – OPINION AND ORDER
request “the Court exercise its discretion to empanel a jury to hear this matter.” Defs.’ Mot. Jury

Trial 1 (doc. 39).

I.     Motion to Dismiss

       Defendants contend dismissal is proper in relation to all charges because 41 C.F.R. § 102-

74.390 and 41 C.F.R. § 102-74.385 are: (1) an invalid “Congress[ional] delegation of rule-making

authority [that] lacked specificity and failed to provide meaningful constraint on the Department

of Homeland Security’s exercise of discretion”; and (2) “unconstitutionally void for vagueness

and overbroad in violation of due process.” Def.’s Mot. Dismiss 4-13 (doc. 43). Alternatively,

defendants argue dismissal of at least one count is warranted because each “charge[s] for violation

of the same conduct” in contravention of the “same offense” doctrine. Id. at 3-4 (doc. 43).

       A.      Unconstitutional Delegation of Power

       Congress may not delegate its legislative power to another branch of government. Touby

v. United States, 500 U.S. 160, 165 (1991). Congress may nonetheless seek assistance from other

branches when legislating, so long as it provides guidance in conjunction with the delegated

authority. Id. Specifically, Congress must “clearly delineate the general public policy, the public

agency which is to apply it, and the boundaries of this delegated authority.” Mistretta v. United

States, 488 U.S. 361, 372-73 (1989).

       It is undisputed 41 C.F.R. § 102-74.390 and 41 C.F.R. § 102-74.385 were created pursuant

to 40 U.S.C. § 1315(c). United States v. Baldwin, 745 F.3d 1027, 1030 (10th Cir. 2014). Under 40

U.S.C. § 1315(c), Congress authorized the Department of Homeland Security to establish

regulations with criminal penalties relating to the protection of federal property:

       (1) IN GENERAL. – The Secretary, in consultation with the Administrator of
       General Services, may prescribe regulations necessary for the protection and
       administration of property owned or occupied by the Federal Government and
       persons on the property. The regulations may include reasonable penalties, within

Page 4 – OPINION AND ORDER
        the limits prescribed in paragraph (2), for violations of the regulations. The
        regulations shall be posted and remain posted in a conspicuous place on the
        property.

        (2) PENALTIES. – A person violating a regulation prescribed under this subsection
        shall be fined under title 18, United States Code, imprisoned for not more than 30
        days, or both.

40 U.S.C. § 1315(c).

        Defendants rely predominantly on dicta in Baldwin; a dissent from the denial of a petition

for rehearing en banc in United States v. Nichols, 784 F.3d 666, 667-77 (10th Cir. 2015); a

concurrence in Sessions v. Dimaya, 138 S.Ct. 1204, 1223 (2018); and oral argument comments in

a case currently pending before the Supreme Court – all generated by the same judge – to support

the proposition that 40 U.S.C. § 1315 represents an unconstitutional delegation of power. Def.’s

Mot. Dismiss 6-10 (doc. 43); Def.’s Reply to Mot. Dismiss 5-7 (doc. 55). Significantly, however,

defendants acknowledge that “[a] number of courts have rejected nondelegation challenges to this

statute.” Def.’s Mot. Dismiss 4 n.1 (doc. 43) (collecting cases).

        This District has addressed this precise issue and held that no violation of the non-

delegation doctrine exists. United States v. Mumford, 2017 WL 652449, *3-4 (D. Or. Feb. 16,

2017) (citing United States v. Cassiagnol, 420 F.2d 868, 876 (4th Cir. 1970); United States v.

Crowthers, 456 F.2d 1074, 1077 (4th Cir. 1972); and United States v. Adams, 502 F.Supp. 21, 25

(S.D. Fla. 1980)). Defendants here assert the exact arguments rejected in Mumford. Compare id.,

with Def.’s Mot. Dismiss 4-10 (doc. 43). Although not binding, the Court finds Mumford and

Cassiagnol3 persuasive concerning the delegation of power issue and adopts their reasoning as its

own.



3
  Defendants contend Cassiagnol is “fifty-year[s]-old [and] outdated.” Def.’s Reply to Mot.
Dismiss 5 (doc. 55); Hearing (Feb. 26, 2019). Nevertheless, Cassiagnol remains good law and
courts, including those within the Ninth Circuit, continue to cite to it as authority. See, e.g., United
Page 5 – OPINION AND ORDER
       Specifically, the Court finds that 40 U.S.C. § 1315(c) adequately limits the scope of actions

on federal property, in that the statute describes the general policy, makes clear which agency is

to apply the regulations, specifies the bounds of the delegated authority, and requires that the

regulations be posted conspicuously. As Mumford observed, “[t]o require Congress specifically to

enumerate GSA’s duties would be to require the impractical, if not the impossible.” Mumford,

2017 WL 652449 at *4 (quoting Cassiagnol, 420 F.2d at 876). Furthermore, this delegation of

power “is not unusual and Congress has delegated similar powers to the National Park Service,

Forest Service, and Bureau of Land Management, to name a few.” Id. The Court therefore joins

myriad other courts in resolving that 40 U.S.C. § 1315(c) constitutes an appropriate delegation of

power. Defendants’ motion to dismiss is denied in this regard.

       B.      Void for Vagueness and Overbreadth

       The Due Process clause requires that a criminal statute should, at a minimum, “provide

people of ordinary intelligence a reasonable opportunity to understand what conduct it prohibits in

a manner that does not encourage arbitrary and discriminatory enforcement.” Hill v. Colorado, 530

U.S. 703, 732 (2000). In resolving an as applied challenge, courts must determine whether the

statute is vague “as applied to the particular facts at issue, for [a defendant] who engages in some

conduct that is clearly proscribed cannot complain of the vagueness of the law as applied to the

conduct of others.” United States v. Szabo, 760 F.3d 997, 1003 (9th Cir. 2014) (citation and

internal quotations omitted). If the challenged terms “are clear in their application to [the

defendant’s] conduct . . . [the] vagueness challenge must fail.” Id. (citation and internal quotations

omitted).



States v. Torres, 2006 WL 3826793, *4 (D. Hawai’i Dec. 27, 2006), recons. denied, 2007 WL
2263062 (D. Hawai’i Aug. 3, 2007); United States v. Zagorovskaya, 2014 WL 12665158, *7 (C.D.
Cal. Oct. 8, 2014), aff’d, 628 Fed.Appx. 503 (9th Cir. 2015).
Page 6 – OPINION AND ORDER
       In determining whether a statute is overbroad, courts review whether it is conducive to a

reasonable limiting construction. United States v. Stansell, 847 F.2d 609, 613-14 (9th Cir. 1988).

If the regulation at issue covers both conduct and speech, the overbreadth “must not only be real,

but substantial as well, judged in relation to the statute’s plainly legitimate sweep.” Id. (citation

and internal quotations omitted). As a result, a statute will not be invalidated as unconstitutionally

broad unless it “reaches a substantial number of impermissible applications.” Szabo, 769 F.3d at

1004 (citation and internal quotations omitted).

       Initially, the Court notes the Ninth Circuit has examined the predecessor to 41 C.F.R. §

102-74.385 and held it to be constitutional and not impermissibly vague or overbroad. Stansell,

847 F.2d at 610-16.4 Likewise, the First Circuit rejected a vagueness attack to the prior version of

41 C.F.R. § 102-74.390(b). United States v. Sachs, 679 F.2d 1015, 1016-18 (1st Cir. 1982).

Although subsection (b) has not been evaluated by the Ninth Circuit, other subsections of the

predecessor to 41 C.F.R. § 102-74.390 have been found neither unduly vague nor overly broad.

See, e.g., United States v. Brice, 926 F.2d 925, 930-31 (9th Cir. 1991). This precedent effectively

forecloses defendants’ facial void for vagueness and overbreadth arguments.

       Regardless, even assuming it does not, the Court finds that 41 C.F.R. § 102-74.390(b) and

41 C.F.R. § 102-74.385 are not vague or overbroad. These regulations, especially when read in

context with the entire regulatory scheme, describe with sufficient definitiveness the range of

conduct that may be constitutionally controlled on federal property in order to preserve the normal




4
 Defendants suggest Stansell is “outdated” and “no longer persuasive in light of . . . intervening
precedent.” Def.’s Reply to Mot. Dismiss 10-11 (doc. 55). Stansell has not been overturned and,
as such, constitutes primary, binding authority.
Page 7 – OPINION AND ORDER
functioning of federal facilities, including what type of orders and directions a person must obey,

and a fair warning of the actions that are proscribed.5

       Moreover, defendants’ assertion that the regulations are vague as applied because “[a]

person of ordinary intelligence would not understand that assembling near a closed building before

its business hours and while it was closed ‘unreasonably’ obstructed the ‘usual use’ of its entrances

in violation of § 102-74.390(b)” is unavailing. Def.’s Mot. Dismiss 13 (doc. 43). Defendants’

charges do not arise out of federal access hindrance outside of ordinary business hours. Rather, the

central tenant of the government’s allegations is that defendants deliberately created a barrier to

the Macadam Building’s human and vehicle entrances over the course of several days, despite

repeated warnings that such conduct was in violation of federal law and orders to disperse. In fact,

the Macadam Building was closed on Wednesday, June 20, 2018, allegedly due, in part, to

protestor action.

       A person of ordinary intelligence would understand that significant and persistent

interference with the ingress and egress of human and vehicle traffic on federal property constitutes

an unreasonable obstruction of the usual use of government entrances, offices, and parking lots.

Defendants are free to contest the application of these regulations to their actions at trial; this does

not alter the fact that § 102-74.390(b) clearly prohibits the conduct alleged in this case. As such,

defendants’ overbreadth, and facial and as applied void for vagueness challenges, fail.




5
  Defendants’ contention regarding the “lack of a scienter element” does not alter this Court’s
analysis. Def.’s Mot. Dismiss 12 (doc. 43). Both this and other circuits have imputed a mens rea
of “knowingly” in relation to the prior version of 41 C.F.R. § 102-74.390. See, e.g., Brice, 926
F.2d at 928-29; Baldwin, 745 F.3d at 1032-33; see also Zagorovskaya, 628 Fed.Appx. at 504
(“knowingly” means the defendants “generally must know the facts that make [their] conduct fit
the definition of the offense . . . even if [they] do not know that those facts give rise to a crime”)
(citation and internal quotations omitted).
Page 8 – OPINION AND ORDER
       C.      Double Jeopardy

       The Fifth Amendment guarantees that no person shall “be subject for the same offense to

be twice put in jeopardy of life or limb.” U.S. Const. amend. V. Individuals are therefore protected

from successive prosecutions and “successive punishments” for the same offense. United States v.

Dixon, 509 U.S. 688, 696 (1993). Courts determine whether a defendant may be punished twice

for the “same offense” be applying the test set forth in Blockburger v. United States, 284 U.S. 299,

304 (1932). Specifically, “[a]n indictment is multiplicitous when it charges multiple counts for a

single offense, producing two penalties for one crime and thus raising double jeopardy questions.”

United States v. Stewart, 420 F.3d 1007, 1012 (9th Cir. 2005) (citation omitted). Conversely, “two

counts within an indictment are not multiplicitous if each separately violated statutory provision

requires proof of an additional fact which the other does not.” Id. (citations and internal quotations

omitted).

       As a preliminary matter, both parties use the facts charged in the Information to support

their respective double jeopardy arguments. See, e.g., Def.’s Reply to Mot. Dismiss 2-4 (doc. 55);

Hearing (Feb. 26, 2019). However, it is well-established that Courts “look to the elements of the

offenses alone, rather than the way they are charged in the indictment” to determine whether two

counts are multiplicitous. United States v. Nash, 115 F.3d 1431, 1437 (9th Cir. 1997); see also

United States v. Davenport, 519 F.3d 940, 943-44 (9th Cir. 2008) (“[t]he Supreme Court has

recognized that comparing statutes to determine whether one set of elements is a subset of another

requires a purely textual comparison”) (citing Carter v. United States, 530 U.S. 255, 260-61

(2000)). The recent Ninth Circuit case cited by defendants in their reply brief reaffirms this

longstanding principal. See United States v. Mota, 2019 WL 719113, *1 (9th Cir. Feb. 20, 2019)

(looking at the actual language of the criminal statutes under which the defendant was convicted



Page 9 – OPINION AND ORDER
to conclude a charge under 18 U.S.C. § 924(c) was multiplicitous of a charge under 18 U.S.C. §

924(j)(1), which expressly listed “a violation of subsection (c)” as an element) (citing Davenport,

519 F.3d at 943). Accordingly, the proper legal standard to review a double jeopardy argument in

this context is the plain language of 41 C.F.R. § 102-74.390(b) and 41 C.F.R. § 102-74.385.

       The defendants argue “[a] person who ‘unreasonably obstructs the usual use of entrances’

. . . under 41 C.F.R. § 102-74.390, necessarily violates the regulation that [he or she] ‘comply with

official signs of a prohibitory, regulatory or directory nature’ under 41 C.F.R. § 102-74.385,” citing

Ball v. United States, 470 U.S. 856 (1985), and Mumford, 2017 WL 652449. Def.’s Mot. Dismiss

3-4 (doc. 43).

       The Court has thoroughly reviewed Ball and Mumford and finds both cases

distinguishable. In Ball, the defendant was convicted of receiving a stolen firearm and being a

felon in possession. Ball, 470 U.S. at 857-58. The Supreme Court vacated one of the convictions

because statutes directed at “receipt” and “possession” of a firearm amounted to the “same

offense.” Id. at 862-64. In other words, proof of receipt “necessarily” included proof of possession.

Id.

       In Mumford, the defendant was charged with three counts: (1) disorderly conduct in

violation 41 C.F.R. § 102-74.390(c) (“Count 1”); (2) failing to comply with signs prohibiting

conduct that impedes or disrupts the performance of official duties by government employees in

violation of 41 C.F.R. § 102-74.385 (“Count 2”); and (3) failing to comply with lawful direction

in violation of 41 C.F.R. § 102-74.385 (“Count 3”). Mumford, 2017 WL 652449 at *2, 4-5. The

defendant argued Counts 1 and 2 were multiplicitous, but explicitly did not assert that “the

indictment is multiplicitous because of Count 3, or that Count 1 is a lesser included offense of

Count 3.” Id. at *5. The court found the defendant’s argument – that “Count 2 charges Mr.



Page 10 – OPINION AND ORDER
Mumford with violating the provision of a sign that prohibits doing X” and “Count 1 charges him

with actually doing X” – “persuasive” and dismissed Count 1. Id.

       Thus, as the government denotes, “the Mumford court did not engage in the required

Blockburger analysis in making its finding.” Pl.’s Resp. to Mot. Dismiss 14 (doc. 48). Undertaking

such an analysis in the case at bar reveals that each regulation requires proof of a fact that the other

regulation does not so require.

       To establish a violation of 41 C.F.R. § 102-74.385, the government must prove, amongst

other elements, that the defendant received a lawful direction from an FPS officer or other

authorized individual and failed to comply with that order. See United States v. Brasch, 1996 WL

720090, *3-4 (S.D. N.Y. Dec. 12, 1996), aff’d, 205 F.3d 1325 (2d Cir. 1999) (outlining the

elements of the predecessor to 41 C.F.R. § 102-74.385). To establish a violation of 41 C.F.R. §

102-74.390(b), the government must prove that the defendant knowingly entered federal property

and unreasonably obstructed the usual use of entrances, offices, or parking lots. United States v.

Zagorovskaya, 2014 WL 12665158, *3 (C.D. Cal. Oct. 8, 2014), aff’d, 628 Fed.Appx. 503 (9th

Cir. 2015).

       Section 102-74.385 clearly requires proof of an element that § 102-74.390(b) does not:

there must be a lawful verbal direction that was not obeyed. The more difficult question is whether

§ 102-74.390(b) requires proof of any element that § 102-74.385 does not. Section 102-74.390(b)

expressly pertains to the unreasonable obstruction of usual entrances. Section 102-74.385, the

lawful order regulation, is written more broadly and technically does not pertain to the obstruction

of an entrance. It simply states that “[p]ersons in and on property must at all times comply . . . with

the lawful direction of Federal police officers and other authorized individuals” and can therefore

cover any range of illegal conduct on federal property, not just the unreasonable obstruction of



Page 11 – OPINION AND ORDER
entrances. Id. Because each regulation requires proof of distinct elements, the charges brought in

this case are not multiplicitous. See, e.g., United States v. Bedoya, 671 Fed.Appx. 971, 972 (9th

Cir. 2016) (affirming convictions for violations of 41 C.F.R. § 102-74.390(b) and 41 C.F.R. § 102-

74.385). Defendants’ motion to dismiss is denied.

II.    Motion for a Jury Trial

       Defendants concede they do not have a constitutional or statutory right to a jury trial but

nonetheless ask the Court to grant one at its discretion. Defs.’ Mot. Jury Trial 4-12 (doc. 39).

Assuming, without deciding, that a magistrate judge possesses such discretion, the Court

nevertheless declines to order a jury trial. The cases cited by defendants indicate that a jury trial

for a petty offense may be appropriate under highly unusual or unique circumstances. Id. at 8-12

(citing United States v. Greenpeace, Inc., 314 F.Supp.2d 1252 (S.D. Fla. 2004); and United States

v. Rodriguez, 2010 WL 11531202 (D. Idaho Oct. 15, 2010)). Notably, as Rodriguez emphasized,

“virtually all Class B misdemeanors need not be tried by a jury” – only when the specific facts

indicate that the case presents something other than a “run-of-the-mill petty offense” is “deviation

from this general rule . . . well-suited.” Rodriguez, 2010 WL 11531202 at *1.

       Here, defendants assert that whether their case presents a “matter of public interest” is

“[t]he overarching factor” and “central to the Court’s decision.” Defs.’ Reply to Mot. Jury Trial 7

(doc. 50); see also Defs.’ Mot. Jury Trial 2-3, 10-12 (doc. 39) (relying primarily on the public

interest and implicated First Amendment rights as factors weighing in favor of a jury trial). Aside

from the fact that none of the precedent cited by defendants support such a proposition, permitting

a jury trial for a petty offense predominately based on the likelihood of local media attention is

neither practicable nor consistent with notions of fundamental fairness.




Page 12 – OPINION AND ORDER
       Simply put, this case does not present circumstances sufficient to justify a discretionary

jury trial for a petty offense. Significantly, it concerns Class C misdemeanors, pursued through an

Information6 (as opposed to an indictment), that are fairly standard. There are no novel questions

posed nor untested or stale legal theories. Indeed, as both parties surely recognize, federal

misdemeanor citations issued to protestors are common. There is also no significant risk of jail

time and the amount of potential restitution sought does not convert these charges into more serious

offenses. Pl.’s Resp. to Mot. Jury Trial 14 n.11 (doc. 46); see also Blanton v. N. Las Vegas, Nev.,

489 U.S. 538, 544 (1989) (possibility of a restitution order does not convert a petty offense into a

serious offense for the purposes of the Sixth Amendment).

       In sum, defendants have not shown that the facts of this case warrant divergence from the

general rule providing for bench trials of petty offenses. See Mumford, 2017 WL 652449 at *2

(court “declin[ing] to exercise its discretion to order a jury trial” in relation to charges brought

under 41 C.F.R. § 102-74.390 and 41 C.F.R. § 102-74.385, in a case that had garnered significant

media attention); see also Stansell, 847 F.2d at 612 n.3 (denying the defendant’s motion for a jury

trial and noting “[i]t has been a common practice to have bench trials for cases under [the

predecessor to 41 C.F.R. § 102-74.385 and other subparts, including the predecessor to 41 C.F.R.




6
  Defendants assert the “government’s choice to file an Information rather than proceed on the
CVB docket as it would any other class C misdemeanor . . . means that, if convicted, defendants’
names are more likely to appear in criminal background checks.” Defs.’ Mot. Jury Trial 2-3, 11
(doc. 39). Essentially, defendants maintain that the government’s choice of charging instrument
increases the seriousness of the offense. Yet, as the government observes, “the offenses defendants
are charged with remain the same and the maximum penalty remains the same” irrespective of the
charging instrument. Pl.’s Resp. to Mot. Jury Trial 14-15 (doc. 46). In other words, whether
pursued through an information or Central Violations Bureau citation, defendants’ criminal
records will reveal the presence of a misdemeanor if convicted. Critically, defendants have not
cited to, and the Court is not aware of, any authority that supports the existence of a material
distinction between initiating the trial of a misdemeanor charge through an information and a
citation, and both are sufficient under Fed. R. Crim. P. 58(b)(1).
Page 13 – OPINION AND ORDER
§ 102-74.390], even when the first amendment is undoubtedly implicated”) (collecting cases).

Accordingly, defendants’ motion for a jury trial is denied.

                                         CONCLUSION

       For the foregoing reasons, defendants’ Joint Motion for a Jury Trial (doc. 39) and Motion

to Dismiss (docs. 43, 47) are denied.

       IT IS SO ORDERED.

       DATED this 7th day of March, 2019.




                                      /s/ Jolie A. Russo
                               _____________________________
                                          Jolie A. Russo
                                 United States Magistrate Judge




Page 14 – OPINION AND ORDER
